COOK, Justice.
In holding that the petitioner had not presented a prima facie ease of discrimination in the selection of his petit jury, the Court of Criminal Appeals relied on language contained in Harrell v. State, 571 So.2d 1270 (Ala.), cert. denied, 499 U.S. 984, which language this Court expressly disapproved in Ex parte Thomas [Ms. 1921804, September 2,1994] — So.2d — (Ala.1994). However, for reasons other than those cited by the Court of Criminal Appeals, 655 So.2d 1095, we also hold that the petitioner failed to present a prima facie case of racial discrimination.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON and INGRAM, JJ., concur.